Opinion filed February 21, 2019




                                        In The


        Eleventh Court of Appeals
                                     __________

                                  No. 11-17-00081-CR
                                      __________

                  JOSEPH LEE FERGUSON, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 35th District Court
                             Brown County, Texas
                        Trial Court Cause No. CR24444


                     MEMORANDUM OPINION
      Appellant, Joseph Lee Ferguson, appeals his conviction for the first-degree
felony offense of possession of a controlled substance with intent to deliver. After
a bench trial, the trial court assessed punishment and sentenced Appellant to
confinement for a term of twenty-five years. In his sole issue, Appellant challenges
the trial court’s denial of his motion to suppress. We affirm.
                                     Background Facts
       Because Appellant does not contest the sufficiency of the evidence to support
his conviction, we only address the facts relevant to Appellant’s motion to suppress.
       On December 19, 2015, Carlyle Gover, a narcotics investigator with the
Brown County Sheriff’s Office, investigated Appellant for possible narcotics
activity. Investigator Gover had received a tip from a confidential informant that
Appellant “was involved in the use and distribution of narcotics.” According to the
informant, three individuals, including Appellant and Meranda Delgadillo, were at
the Budget Inn in Brownwood. The informant further told Investigator Gover that
there was “a beige or a gold color[ed]” “Crown Victoria” parked outside their room.
       Investigator Gover determined that the vehicle was registered to Victor
Romero, a member of the “Bastardo family.” Investigator Gover knew Romero was
involved in the distribution of marihuana. Additionally, Investigator Gover was
familiar with both Appellant and Delgadillo. Investigator Gover was aware that
Appellant had recently been arrested for a drug-related offense. 1                    Further,
Investigator Gover had previously arrested Delgadillo at another motel for
possession of methamphetamine.
       To verify the informant’s tip, Investigator Gover decided to conduct
surveillance on the vehicle in question. The location of the vehicle at the motel
corroborated the informant’s tip. Deputy John Gramling, who also had knowledge
of Appellant’s recent drug-related arrest, assisted Investigator Gover with this
investigation; they were set up on opposite sides of the motel. Around 10:30 in the
morning, Investigator Gover observed the vehicle that the informant had described
exit the motel parking lot. Although Investigator Gover did not see anyone enter the

       1
       The record reflects that the grand jury had indicted Appellant for unlawful possession of
methamphetamine based on that arrest, which occurred on September 11, 2015.


                                               2
vehicle, he proceeded to follow it. While doing so, Investigator Gover observed the
driver of the vehicle commit two traffic violations: first, the driver stopped “over
the limit line into the crosswalk” at an intersection; and second, prior to turning left
at the intersection, the driver failed to signal 100 feet before the turn. See TEX.
TRANSP. CODE ANN. § 544.007(d) (West Supp. 2018), § 545.104(b) (West 2011).
Because of these violations, Investigator Gover initiated a traffic stop.
      Investigator Gover then approached the vehicle on the passenger’s side.
Deputy Gramling, who also assisted Investigator Gover with the traffic stop,
approached the vehicle on the driver’s side. Investigator Gover identified three
people inside. Appellant was the driver; Delgadillo (who identified herself as
Victoria Sanchez) was the front-seat passenger; and Rodney Leatherman was the
other passenger. Investigator Gover informed Appellant about the traffic violations.
During this encounter, Investigator Gover noticed that Appellant had lit a cigarette
and that his hands were shaking. When Investigator Gover asked Appellant about
his behavior, Appellant responded that he “just woke up.”
      While Investigator Gover went back to his vehicle to run the names of the
three occupants, which included checking for warrants, Deputy Gramling remained
near the vehicle. Deputy Gramling observed Appellant continue to exhibit “nervous
behavior.” According to Deputy Gramling, Appellant had “shaky hands” and “a
cigarette in his mouth,” and he was “having trouble even keeping stable.”
Deputy Gramling also noticed that Appellant’s “whole body seemed to be shaking.”
As a result, Deputy Gramling asked Appellant to exit the vehicle. Deputy Gramling
wanted to confirm that there was no danger to either himself or Investigator Gover.
      Next, Deputy Gramling asked Appellant to place his hands on the trunk of the
vehicle and patted down Appellant’s outer clothing to determine if he had any
weapons. During the pat-down, Deputy Gramling felt what he believed was a “large


                                           3
glass pipe” in the left-side, pant-leg pocket. Appellant told Deputy Gramling that
he had a pipe in his pocket. Deputy Gramling retrieved the pipe from Appellant,
which Deputy Gramling confirmed was a methamphetamine pipe. Deputy Gramling
then placed Appellant in custody in the backseat of his patrol car and informed
Investigator Gover about the “meth pipe” he had found. At some point, Leatherman
told Deputy Gramling that the pipe belonged to him.
      After Deputy Gramling discovered the pipe, Investigator Gover ordered
everyone out of the vehicle. Delgadillo then told Investigator Gover her real name.
At this point, Investigator Gover had confirmed that there was a warrant out for
Delgadillo’s   arrest.    With    everyone    outside,   Investigator   Gover    and
Deputy Gramling then searched the interior of the vehicle. On the front passenger
floorboard, Investigator Gover found what he believed to be methamphetamine
located inside an aluminum, “poker chip box.” The record reflects that the poker-
chip box contained several small containers and ziplock bags, which contained the
suspected illicit substance. After this search, Appellant, Delgadillo, and Leatherman
were placed into custody and transported to the Brown County Jail. The police later
confirmed that the substance was indeed methamphetamine.
      The grand jury indicted Appellant on one count of possession with intent to
deliver methamphetamine in the amount of four grams or more but less than 200
grams. Appellant subsequently filed a motion to suppress. In the motion, Appellant
broadly argued that the trial court should suppress any and all evidence and
testimony related to or arising from Appellant’s detention and arrest. Although the
trial court set a hearing on the motion to suppress, the record reflects that no such
hearing was held because Appellant withdrew the motion before trial. As a result,
the trial court deemed the motion withdrawn. Appellant did not object to this
determination or request another suppression hearing.


                                         4
        At trial, however, Appellant did object to the introduction of evidence based
on arguments he made in his motion to suppress. Specifically, Appellant objected
to the introduction of the poker-chip box (State’s Exhibit No. 16). He argued that
there was “no reasonable suspicion or probable cause for the extended search that
[State’s Exhibit No. 16] was a result of.”                        The trial court then asked
Investigator Gover, who was the testifying witness at the time, whether “any search
that was done was done incidental to the arrest after the pat down and the finding of
the methamphetamine alleged pipe.” After Investigator Gover responded: “Yes,
sir,” the trial court overruled Appellant’s objection. Appellant later objected to the
introduction of the various containers and ziplock bags, which contained the actual
methamphetamine (collectively State’s Exhibit No. 17A). He similarly argued that
there was “no reasonable suspicion or probable cause for the stop that yielded
[State’s Exhibit No. 17A].” Appellant also objected to the laboratory report (State’s
Exhibit No. 21), which confirmed the presence of methamphetamine in State’s
Exhibit No. 17A. The trial court likewise overruled these objections. Importantly,
although Appellant objected to this physical evidence when the State introduced it,
he did not object to testimony about the evidence prior to its introduction.
                                               Analysis
        In his sole issue, Appellant contends that the trial court abused its discretion
when it denied his motion to suppress. He asserts that the police lacked reasonable
suspicion for the initial stop of the vehicle. 2 Additionally, Appellant appears to
argue that the search of the vehicle was unreasonable because the police lacked a
warrant for the search.

        2
          Appellant also asserts that the police lacked reasonable suspicion to detain him on a stop that
occurred on September 11, 2015, which resulted in Appellant being charged with a separate offense.
However, because Appellant has not appealed from his conviction in that case, we disregard this assertion
in the present case.


                                                   5
      Before we address Appellant’s argument on the merits, we must first
determine whether Appellant has preserved this issue for our review. To preserve
error on a motion to suppress, a defendant is required to obtain a ruling from the trial
court on the motion. See TEX. R. APP. P. 33.1(a)(2); Montanez v. State, 195 S.W.3d
101, 104 (Tex. Crim. App. 2006); Bollinger v. State, 224 S.W.3d 768, 778 (Tex.
App.—Eastland 2007, pet. ref’d) (“The failure to obtain an adverse ruling on a
motion to suppress fails to preserve error.”). If a defendant fails to seek a ruling
before trial, he must object to the evidence when it is introduced at trial and request
a hearing outside the presence of the jury. See Holmes v. State, 248 S.W.3d 194,
199 (Tex. Crim. App. 2008). A motion to suppress is untimely at trial if it is made
after the evidence, or substantial testimony about the evidence sought to be
suppressed, has already been admitted without objection. Campos v. State, No. 13-
16-00569-CR, 2018 WL 2148755, at *3 (Tex. App.—Corpus Christi 2018, pet.
ref’d) (mem. op., not designated for publication).
      Here, the record reflects that a hearing on Appellant’s motion to suppress was
not held and that the trial court never ruled on the motion. To the contrary, the trial
court deemed the motion withdrawn, and Appellant failed to contest the trial court’s
determination before trial. Moreover, Appellant failed to expressly re-urge his
motion to suppress at trial. Although Appellant objected to the introduction of the
evidence related to the methamphetamine when it was offered, the record reflects
that substantial testimony about this evidence had already been admitted without
objection. Accordingly, we conclude that Appellant has failed to preserve this issue
for appellate review.
      But even if we assume that Appellant preserved this complaint, we conclude
that the trial court did not err when it implicitly denied Appellant’s motion to
suppress, given its subsequent admission of the contested evidence at trial.


                                           6
       We review a trial court’s ruling on a motion to suppress for an abuse of
discretion. Martinez v. State, 348 S.W.3d 919, 922 (Tex. Crim. App. 2011). In
reviewing a ruling on a motion to suppress, we apply a bifurcated standard of review.
Brodnex v. State, 485 S.W.3d 432, 436 (Tex. Crim. App. 2016); Martinez, 348
S.W.3d at 922–23.       We afford almost total deference to the trial court’s
determination of historical facts and of mixed questions of law and fact that turn on
the weight or credibility of the evidence. Brodnex, 485 S.W.3d at 436; Martinez,
348 S.W.3d at 922–23. We review de novo the trial court’s determination of pure
questions of law and mixed questions of law and fact that do not depend on
credibility determinations. Brodnex, 485 S.W.3d at 436; Martinez, 348 S.W.3d at
923.
       Appellant contends that the trial court should have granted his motion to
suppress because the police lacked reasonable suspicion for the traffic stop. We
disagree. Appellant does not dispute that he committed the two traffic violations in
question. Instead, to support his argument, Appellant asserts that “the information
of December 19, 2015 about the car being registered to some member of the Bastardo
family [does not] create reasonable suspicion [that] criminal activity was afoot.”
According to Appellant, “[s]ome vague belief about a member of ‘the Bastardo
Family’ being in the vehicle in question fell far short of reasonable suspicion
required for a lawful traffic stop.”          However, the record reflects that
Investigator Gover stopped Appellant not because the vehicle in question was
registered to a member of the Bastardo family, but because Appellant committed
two traffic violations in Investigator Gover’s presence.
       It is well established that an officer may initiate a traffic stop if he has a
reasonable basis for suspecting that a person has committed a traffic violation. See
Garcia v. State, 827 S.W.2d 937, 944 (Tex. Crim. App. 1992). An officer has


                                          7
reasonable suspicion if he has specific, articulable facts that, when combined with
rational inferences from those facts, would lead him to reasonably suspect that a
particular person has been or soon will be engaged in criminal activity.
Jaganathan v. State, 479 S.W.3d 244, 247 (Tex. Crim. App. 2015). “This is an
objective standard that disregards the subjective intent of the officer and requires
only some minimal level of justification for the stop.” Brodnex, 485 S.W.3d at 437.
Moreover, in determining whether an officer had reasonable suspicion, we consider
the totality of the circumstances. Ford v. State, 158 S.W.3d 488, 492–93 (Tex. Crim.
App. 2005).
      A vehicle operator commits a traffic violation when he, while facing a red
light, fails to “stop at a clearly marked stop line” or, in the absence of a stop line,
fails to “stop before entering the crosswalk on the near side of the intersection.”
TRANSP. § 544.007(d).          Additionally, Section 545.104(b) of the Texas
Transportation Code requires a vehicle operator intending to turn right or left to
“signal continuously for not less than the last 100 feet of movement of the vehicle
before the turn.” Id. § 545.104(b).
      Here, Investigator Gover testified that he personally observed the driver of the
vehicle violate two traffic laws. Specifically, Investigator Gover stated that the
driver (1) stopped in the crosswalk at an intersection and (2) failed to signal his
intention to turn left 100 feet before the turn. Investigator Gover explained that these
violations prompted him to pull the vehicle over. Therefore, we conclude that
Investigator Gover had reasonable suspicion for the traffic stop.
      Appellant also appears to contend that the trial court should have granted his
motion to suppress because the police lacked a warrant to search his vehicle. We
disagree.




                                           8
      The Fourth Amendment to the United States Constitution protects persons
from unreasonable searches and seizures by government officials. U.S. CONST.
amend. IV; Hubert v. State, 312 S.W.3d 554, 560 (Tex. Crim. App. 2010); Wiede v.
State, 214 S.W.3d 17, 24 (Tex. Crim. App. 2007). Generally, searches conducted
without a warrant are unreasonable. Wiede, 214 S.W.3d at 24. A defendant bears
the initial burden to produce evidence that rebuts a presumption of proper police
conduct. Amador v. State, 221 S.W.3d 666, 672 (Tex. Crim. App. 2007). A
defendant satisfies that burden if he establishes that there was no warrant for the
search or seizure. Id. The burden then falls upon the State to show that, under the
totality of the circumstances, the search or seizure was nevertheless
reasonable. Id. Because there was no warrant in this case, the burden was upon the
State to establish the existence of an exception to the warrant requirement to show
that the search and seizure of the vehicle and contents was reasonable.
      A search made incident to a lawful arrest is one exception to the warrant
requirement. Arizona v. Gant, 556 U.S. 332, 338 (2009). Under this exception, a
search incident to arrest is permissible in two situations: (1) when the arrestee is
unsecured and the area of the vehicle is within his immediate control or (2) when it
is reasonable to believe that evidence related to the offense for which the arrest was
made might be found in the vehicle. See id.; State v. Sanchez, 538 S.W.3d 545, 548
(Tex. Crim. App. 2017); Daves v. State, 327 S.W.3d 289, 293 (Tex. App.—Eastland
2010, no pet.).
      Here, the record reflects that Appellant was arrested for possession of narcotic
paraphernalia (i.e., the methamphetamine pipe). When we consider the totality of
the circumstances, including Investigator Gover and Deputy Gambling’s knowledge
of Appellant’s prior drug-related arrest; the confidential informant’s tip that
Appellant was involved in the use and distribution of drugs; Appellant’s association


                                          9
with Delgadillo and the vehicle in question; Appellant’s nervous behavior upon
being stopped; and Deputy Gramling finding the pipe in Appellant’s possession, we
conclude that it was reasonable for Investigator Gover and Deputy Gramling to
believe that the vehicle contained evidence related to the offense for which Appellant
had just been arrested. Therefore, the warrantless search of the vehicle and the
poker-chip box was reasonable.
         Accordingly, we conclude that the trial court did not abuse its discretion when
it implicitly denied Appellant’s motion to suppress. We overrule Appellant’s sole
issue.
                                         This Court’s Ruling
         We affirm the judgment of the trial court.




                                                           KEITH STRETCHER
                                                           JUSTICE


February 21, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.3

Willson, J., not participating.




         3
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.


                                                     10